Citation Nr: 1223663	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  97-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus to include as secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran (appellant) served on active duty from March 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a March 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran disagreed and perfected an appeal.  In January 2000, and August 2003, the Board remanded the claim for further evidentiary development.  In a January 2005 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In July 2006, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2005 decision.  That same month, the Court issued an Order vacating the January 2005 Board decision.  In July 2007, and August 2009, the Board remanded the claim for additional development.  

The Board notes that the RO March 1997 rating decision denied a claim for service connection for exogenous obesity.  The Veteran appealed, and in October 2010, the Board denied a claim for service connection for exogenous obesity.  The Board essentially determined that exogenous obesity is not a disability for which compensation may be established, and that there was no underlying disease for which service connection was warranted.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010).  Given the foregoing, to the extent that the Veteran has asserted that he has diabetes mellitus due to exogenous obesity that is, in turn, due to his service, this aspect of the claim has been adjudicated and is no longer on appeal.  See King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  




FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam.  

2.  The Veteran's diabetes mellitus type 2 is not related to his service.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus is not related to his service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for diabetes mellitus.  Specifically, he asserts that he served aboard a ship, the U.S.S. Dewey, which operated about a mile off the shore of Vietnam, that his ship escorted planes coming from Vietnam, that he should therefore be presumed to have been exposed to Agent Orange, and that service connection for diabetes mellitus is warranted as due to exposure to Agent Orange. 

The Board will first address the Veteran's claim of exposure to Agent Orange.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

An opinion of the General Counsel  for VA states that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97, 62 Fed. Reg. 63604  (1997).  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii)  to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In a "report of general information" (VA Form 21-0820), dated in September 2011, the Veteran was noted to state that he did not disembark his ship, the U.S.S. Dewey, and that he was not in-country.  He stated that his ship was less than one mile off of the Vietnamese coastline while shelling, and that it crossed over the demilitarized zone into North Vietnamese waters.  He further asserted that his ship escorted aircraft that had "dropped" AO (Agent Orange).  He asserted that his ship was listed among the ships associated with service in Vietnam and exposed to herbicides.  

The Veteran's discharge (DD Form 214) shows that his awards included the Vietnam Service Medal.  

The Veteran's personnel file has been obtained.  His personnel file indicates the following: he served aboard the U.S.S. Dewey from September 1972 to April 1974.  His rate while aboard the Dewey was SHSA (seaman apprentice, ship's serviceman striker).  A "record of discharge" indicates that he was separated from service because he was "below physical standards - obesity [not disability]."

In a memorandum, dated in September 2011, the RO determined that the Veteran did not have Vietnam service.  The RO stated the Veteran's service dates aboard the U.S.S. Dewey had been considered, along with the Veteran's service treatment reports and personnel records.  The RO indicated that it had reviewed the Dewey's history (via the Naval ship historical archives), including the Naval History and Heritage Command Dictionary of American Naval Fighting Ships, as well as the most recent informational guidance on Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  The RO stated inter alia that the Dewey was categorized as a DLG-14, "a large Farragut-class guided missile destroyer."  

The Board finds that service in Vietnam is not shown.  The Veteran does not assert that he ever set foot in Vietnam, or that his ship had service on the inland waterways of Vietnam.  While it appears that the U.S.S. Dewey was in the official waters of the Republic of Vietnam, the Veteran's service records contain nothing to show that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam, and in fact, he has stated that he never set foot in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas.  After referencing the Veteran's service treatment reports, personnel records, and official historical sources, the RO determined that service in Vietnam is not shown.  The Board further finds that none of the supporting documentation is sufficient to show that the U.S.S. Dewey had service on the inland waterways of Vietnam.  Contrary to the Veteran's assertions, the U.S.S. Dewey is not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See 
http://vaww.index.va.gov/search/va/va_search.jsp?SQ=vt_vbabl21all_int&QT=inland. 
Finally, to the extent that he received the Vietnam Service Medal, the criteria for receipt of this award did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  Given the foregoing, the Board finds that the evidence is insufficient to show duty or visitation in the Republic of Vietnam, and that such service is not shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.   See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Veteran is not shown to have service involving duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

In summary, the Veteran is not shown to have had qualifying service in the Republic of Vietnam, nor is he shown to have been exposed to Agent Orange.  Accordingly, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted for diabetes mellitus on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VAOPGCPREC 27-97; VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  

Exposure to Agent Orange is not shown, the Board will therefore determine whether service connection may be granted on a direct or presumptive basis.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases, including diabetes mellitus, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran's service treatment records do not show treatment for, or a diagnosis of, diabetes mellitus.  The Veteran's separation examination report, dated in December 1974, shows that his endocrine system was clinically evaluated as normal, and that urinalysis was negative for sugar.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1982 and 2011.  This evidence shows that the Veteran was repeatedly noted to be obese, and that he was diagnosed with diabetes mellitus in 1987.  

A statement from a VA physician, P.J.D., M.D., dated in February 1999, shows that he states, in part, that the Veteran had reported a 200-pound weight gain during service, that the Veteran subsequently developed diabetes mellitus, and that morbid obesity can cause an insulin resistance syndrome that results in diabetes.  

In December 2009, the Veteran was afforded several VA examinations, to include examinations for diabetes mellitus, the thyroid, the peripheral nerves, and hypertension.  The Veteran reported that during service, he had symptoms of increased thirst and frequency of urination.  The examiner stated that the Veteran's C-file had been reviewed.  The Veteran's diagnoses included diabetes mellitus, type 2.  The examiner concluded that there were no records supporting a diagnosis of diabetes mellitus during active duty

A decision of the Social Security Administration (SSA), dated in January 1995, shows that the Veteran was determined to be disabled as of September 1994, with a primary diagnosis of obesity, and a secondary diagnosis of "osteoarthritis & allied disorders."

The Board finds that the claim must be denied.  The Veteran was not treated for diabetes mellitus type 2 during service, nor was this condition noted upon separation from service.  Therefore, diabetes mellitus type 2 is not shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the Veteran is shown to have a long history of obesity, and the earliest medical evidence of diabetes mellitus type 2 is dated in 1987.  This is about 13 years after separation from service, and the Veteran has been found not to be credible (discussed infra), therefore this period without treatment is evidence that there was not a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  Finally, there is no competent medical evidence to show that diabetes mellitus type 2 is related to service, or that it was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show that the Veteran has diabetes mellitus type 2 that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127   (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007). 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367(2001). 

The issue on appeal is based on the contention that diabetes mellitus type 2 was caused by service that ended in 1974.  The Veteran has asserted that he had relevant symptoms of thirst and urinary frequency during service, and that he gained 200 pounds during his service.  See 1999 statement of Dr. P.J.D.; December 2009 VA examination report.  However, his entrance examination report, dated in March 1972, shows that he weighed 232 pounds, and his December 1974 separation examination report shows that he weighed 334 pounds.  When he filed his claim in August 1996, he asserted that his diabetes was due to obesity; his first claim that he had symptoms of diabetes mellitus (i.e., thirst and urinary frequency) during service was not made until 13 years later, in the December 2009 VA examination report.  He is therefore not considered to be a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that the lay testimony is insufficiently probative to warrant a grant of the claim.  The Veteran has been found not to be credible, nor does he have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of diabetes mellitus type 2, or to state whether this condition was caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the Veteran's service treatment reports do not show any relevant treatment.  The post-service medical records do not show any relevant treatment prior to 1987, the Veteran is not shown to have duty or visitation in Vietnam, or to otherwise have been exposed to herbicides during service, and there is no competent, probative evidence of a nexus between the claimed condition and the Veteran's service, nor is diabetes mellitus type 2 shown to have been manifested to a compensable degree within a year of separation from service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has diabetes mellitus type 2 that is related to his service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2004, June 2007 and November 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112   (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letters were sent to the Veteran after the RO's March 1997 decision that is the basis for this appeal.  However, the RO's March 1997 decision was decided prior to the enactment of the VCAA.  In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id.  

In particular the November 2010 VCAA letter was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letter fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, after the November 2010 letter was sent, the case was readjudicated and in April 2012 a Supplemental Statement of the Case was provided to the appellant.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service personnel file, and his VA and non-VA medical records, and SSA records. 
The Veteran has been afforded an examination, and an etiological opinion has been obtained. 

In October 2010, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for further evidentiary development.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reflects that the Veteran was to be provided with notice as to what information and evidence are needed to substantiate his claim for service connection for diabetes mellitus on the basis of exposure to Agent Orange, as well as the scope of VA's duty to assist.  That same month, a VCAA letter was sent to the Veteran that was in compliance with the Board's remand instructions.  Accordingly, all remand instructions issued by the Board have been complied with and the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


